DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                           Cross Reference to Related Applications
2.	This application is the National Stage filing under 35 U.S.C. 371 of International Application No. PCT/KR2018/006551, filed on 06/08/2018, which claims the benefit of U.S. Provisional Application No. 62/517,142, filed on 06/08/2017, the contents of which are all incorporated by reference herein in their entirety.

  Claims status
3.	This office action is a response to an application filed on 12/06/2019 in which claims 1-12 are pending for examination.

     Drawings
4.	The Examiner contends that the drawings submitted on 12/06/2019 are acceptable for examination proceedings.

Information Disclosure Statement
5.	The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 12/06/2019.

            Specification (minor informality)
6.	Specification dated 12/06/2019 is objected to because of the following informalities:
Paragraphs [55], [99], [121], [141], [151], [158], [185], [196], [197], [246], [271], [309], [316], [325], [380], [405], [411], [422], [430],[437], [457], [469], [481], [494], [501], 508],[516], [526], [535], [538], [553], [559] and [589] are not in specification dated 12/06/2019.
Please see the following attached screenshot as an example of the missing paragraphs:

    PNG
    media_image1.png
    230
    681
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    145
    671
    media_image2.png
    Greyscale

Appropriate correction is required.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
9.	Claims 1, 3, 4, 5, 6, 7, 8, 10, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Watfa et al. (US 2020/0267616 A1), hereinafter “Watfa” in view of Martinez Tarradell et al. (US 2018/0376531 A1), hereinafter “Tarradell”.
	Regarding claim 1, Watfa discloses a method for performing, by a base station (Fig. 11, eNB 160), an overload control in a wireless communication system (Fig. 11, Representative Blocking Procedure of WTEU at RRC Level in RAN), the method comprising: 
receiving from a core network (Fig. 11, Source MME/SGSN 162/148) an overload start message (Fig. 11, paragraphs [0143], [0149]; step 1110, Overload Start message);
receiving from a user equipment (UE) (Fig. 11, WTRU 102) a first radio resource control (RRC) message (Fig. 11, paragraphs [0143], [0145], step 1130; a message (e.g., an RRC message) ; and 
based on an indication for indicating a data transmission included in the first RRC message (Fig. 11, step 1140), sending to the UE (Fig. 11, WTRU 102) a RRC connection release message (Fig. 11, paragraphs [0149], [0152] [0168], step 1130-1150; a message (e.g., a Connection Release message) that may indicate release of the connection and may include a backoff timer) for commanding a release of a RRC connection (Fig. 11, paragraphs [0149], [0152] [0168], step 1130-1150).
(Fig. 11, paragraphs [0143], [0145]; a message (e.g., an RRC message including any of: (1) the DCN Type and/or (2) the Establishment cause, among others; DCN Type in an RRC Connection Setup Complete message); and “an indication for indicating a data transmission via a control plane (CP) included in the RRC message” (Figs. 11, 14,  paragraphs [0149], [0152] [0168]; receiving from the WTRU 102, a message (e.g., a Connection Setup Complete message) including a DCN type for a WTRU 102), Tarradell from the same or similar field of endeavor explicitly discloses a radio resource control (RRC) message with a non-access stratum (NAS) message (paragraph [0024]; RRC connection setup complete message can include a non-access stratum (NAS) CIoT attach packet data unit (PDU) along with the ‘CIoT-used’ flag, since one NAS signaling message or NAS message carrying small data can be piggybacked in the RRC connection setup complete message in an RRC connection establishment procedure); and 
an indication for indicating a data transmission via a control plane (CP) included in the RRC message (paragraph [0024], [0028], [0037]; RRC connection setup complete message can include one or more of the CP CIoT EPS optimization flag (cp-CIoT-EPS-Optimisation)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “a radio resource control (RRC) message with a non-access stratum (NAS) message” and “an indication for indicating a data transmission via a control plane (CP) included in the RRC message” as taught by Tarradell, in the system of Watfa, so that it would provide cellular IoT EPS (Tarradell, paragraph [0015]).

Regarding claim 3, Watfa discloses the RRC connection release message includes a wait time for a user data access via the control plane (paragraph [0152]; RRC reject or release with a back-off timer).

Regarding claim 4, Watfa in view of Tarradell disclose the method according to claim 1.
Tarradell further discloses the indication uses an indication of requesting the use of CP Cellular Internet of Things (IoT) (CIoT) evolved packet system (EPS) optimization only (paragraph [0028]; RRC connection setup complete message can include one or more of the CP CIoT EPS optimization flag (cp-CIoT-EPS-Optimisation), the UP CIoT EPS optimization flag (up-CIoT-EPS-Optimisation) or the attach without packet data network (PDN) connectivity flag (attachWithoutPDN-Connectivity) to indicate the CIoT EPS optimizations that are supported at the UE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the indication uses an indication of requesting the use of CP Cellular Internet of Things (IoT) (CIoT) evolved packet system (EPS) optimization only” as taught by Tarradell, in the system of Watfa, so that it would provide cellular IoT EPS optimization supporting transport of user data or (Tarradell, paragraph [0015]).
Regarding claim 5, Watfa in view of Tarradell disclose the method according to claim 4.
Tarradell further discloses based on the UE being a UE using narrowband (NB)- IoT radio access technology (RAT), the indication of requesting the use of the CIoT EPS optimization is used (paragraph [0015]; a control plane (CP) solution for data over non-access stratum (NAS) can be a mandatory feature for a NB-IoT UE and eNodeB (and the CP solution can be optional for a non-NB IoT UE), while a user plane (UP) solution that involves storing UE access stratum (AS) context in the eNodeB can be an optional feature).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “based on the UE being a UE using narrowband (NB)-IoT radio access technology (RAT), the indication of requesting the use of the CIoT EPS optimization is used” as taught by Tarradell, in the system of Watfa, so that it would provide cellular IoT EPS optimization supporting transport of user data or short messaging service messages over the control plane via mobility management entity without necessitating an establishment of a data radio bearer (Tarradell, paragraph [0015]).

Regarding claim 6, Watfa in view of Tarradell disclose the method according to claim 1.
(paragraphs [0024], [0028], [0037]; small data using control plane and/or user plane solutions with CIoT EPS optimizations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “based on the indication being a data transmission via control plane CIoT EPS optimization, the indication is considered as a data transmission via control plane CIoT EPS optimization together with a request for the use of control plane CIoT EPS optimization” as taught by Tarradell, in the system of Watfa, so that it would provide cellular IoT EPS optimization supporting transport of user data or short messaging service messages over the control plane via mobility management entity without necessitating an establishment of a data radio bearer (Tarradell, paragraph [0015]).

Regarding claim 7, Watfa in view of Tarradell disclose the method according to claim 1.
Tarradell further discloses the NAS message is a control plane service request (CPSR) message with MO data or a tracking area update (TAU) request message with a signaling active flag (paragraphs [0024], [0028], [0037]; non-access stratum (NAS) CIoT attach packet data unit (PDU) along with the ‘CIoT-used’ flag; NAS signaling message or NAS message carrying small data can be piggybacked (i.e. MO data) in the RRC connection setup complete message in an RRC connection establishment procedure).
(Tarradell, paragraph [0015]).

Regarding claim 8, Watfa discloses a method for operating a user equipment for an overload control in a wireless communication system (Fig. 11, Representative Blocking Procedure of WTEU at RRC Level in RAN), the method comprising: 
based on the AS layer receiving from the base station a RRC connection release message 84Docket 2101-71999 with a wait time for a user data access via the control plane, passing the wait time to the NAS layer (paragraphs [0145], [0152]; if the WTRU 102 receives an RRC reject or release with a backoff timer, the WTRU 102 (e.g., the RRC layer) may forward the BO timer to a higher (e.g., NAS) layer); and 
applying, by the NAS layer, the wait time to a back-off timer (paragraphs [0145], [0152]; NAS may start the BO timer associated with the DCN 650A (e.g., during which no access to this DCN 650A may be permitted by the WTRU 102)).
Watfa does not explicitly disclose “passing, by a non-access stratum (NAS) layer, an indication for indicating a data transmission via a control plane (CP) and a NAS message to an access stratum (AS) layer”; and “sending, by the AS layer, a first radio 
However, Tarradell from the same or similar field of endeavor passing, by a non-access stratum (NAS) layer (paragraphs [0024], [0028],  [0037]; provided from a non-access stratum (NAS) layer to an access stratum (AS) layer), an indication for indicating a data transmission via a control plane (CP) (paragraphs [0024], [0028], [0037]; small data using control plane and/or user plane solutions with CIoT EPS optimizations) and a NAS message to an access stratum (AS) layer (paragraphs [0024], [0028],  [0037]; indication provided to an access stratum (AS) layer) ; and
sending, by the AS layer, a first radio resource control (RRC) message including the indication and the NAS message to a base station (paragraphs [0024], [0028], [0037]; RRC connection setup complete message can include one or more of the CP CIoT EPS optimization flag (cp-CIoT-EPS-Optimisation), the UP CIoT EPS optimization flag (up-CIoT-EPS-Optimisation) or the attach without packet data network (PDN) connectivity flag (attachWithoutPDN-Connectivity) to indicate the CIoT EPS optimizations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “passing, by a non-access stratum (NAS) layer, an indication for indicating a data transmission via a control plane (CP) and a NAS message to an access stratum (AS) layer”; and “sending, by the AS layer, a first radio resource control (RRC) message including the indication and the NAS message to a base station” as taught by Tarradell, in the system of Watfa, so that it would provide cellular IoT EPS optimization supporting transport of user data or short (Tarradell, paragraph [0015]).

Regarding claim 10, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Regarding claim 11, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.

Regarding claim 12, the claim is rejected based on the same reasoning as presented in the rejection of claim 7.

10.	Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Watfa et al. (US 2020/0267616 A1), hereinafter “Watfa” in view of Martinez Tarradell et al. (US 2018/0376531 A1), hereinafter “Tarradell” in view of IANEV et al. (US 2108/0084590 A1), hereinafter “Ianev”.
Regarding claim 2, Watfa in view of Tarradell disclose the method according to claim 1.
Neither Watfa nor Tarradell explicitly discloses “receiving from the UE a second RRC message with a RRC establishment cause, wherein the RRC establishment cause is mobile originated (MO) data or mo-signalling or delayTolerantAccess”.
However, Ianev from the same or similar field of endeavor explicitly discloses receiving from the UE a second RRC message with a RRC establishment cause, wherein (Fig. 1-6, paragraphs [0006]-[0008], [0050]; RRC Establishment Causes: Mobile Originated Signaling and Delay Tolerant Access).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “receiving from the UE a second RRC message with a RRC establishment cause, wherein the RRC establishment cause is mobile originated (MO) data or mo-signalling or delayTolerantAccess” as taught by Ianev, in the combined system of Watfa and Tarradell, so that it would provide improving efficiency of small data transmissions (Ianev, paragraph [0021]).

Regarding claim 9, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/SITHU KO/           Primary Examiner, Art Unit 2414